NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        SEP 26 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

VINESH KUMAR SINGH,                             No.    15-72503

                Petitioner,                     Agency No. A096-674-693

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                    Argued and Submitted September 11, 2017
                            San Francisco, California

Before: KOZINSKI and FRIEDLAND, Circuit Judges, and BENNETT, ** District
Judge.

      Vinesh Singh argues that the state-created danger doctrine prohibits the

federal government from deporting him to Fiji, where it would be harder for him to

obtain treatment for a medical condition he contracted while serving a sentence in



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Mark W. Bennett, United States District Judge for the
Northern District of Iowa, sitting by designation.
a California prison. See L.W. v. Grubbs, 974 F.2d 119, 121-22 (9th Cir. 1992).

We assume for the purposes of this appeal that a deportation could be enjoined

based on the state-created danger doctrine. See Morgan v. Gonzales, 495 F.3d
1084, 1093 (9th Cir. 2007). And we assume that Singh might be entitled to

factfinding in a district court if he alleged a colorable claim under that state-created

danger doctrine. See id. at 1090.

      We deny the petition, however, because Singh lacks a colorable claim on the

merits.1 Because federal officials were not involved in creating the danger Singh

allegedly faces, the law does not require federal officials to protect him from it.

Compare, e.g., Wang v. Reno, 81 F.3d 808, 818 (9th Cir. 1996).

      PETITION DENIED.




1
 Singh’s request for judicial notice of court documents in another lawsuit is
granted. See Fed. R. Evid. 201.

                                           2